DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/387,069, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applicant has deleted all drawing of Application No. 16/387, 069 and has replaced them with new drawings.  In addition, claim 1, lines 5-6, of the present invention states “wherein the helmet is configured to be connected to a lock ring with a releasably attached urine reservoir.”  The specification or drawings of Application No. 16/387,069, fails to provide adequate support or enablement for the claim limitation “a lock ring with a releasably attached urine reservoir.”  All claims of the present application are dependent from claim 1 and have .
The disclosure of the prior-filed application, Application No. 62/927,360, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1, lines 5-6, of the present invention states “wherein the helmet is configured to be connected to a lock ring with a releasably attached urine reservoir.”  The specification or drawings of Application No. 16/387,069, fails to provide adequate support or enablement for the claim limitation “a helmet” and “wherein the helmet is configured to be connected to a lock ring with a releasably attached urine reservoir.”  All claims of the present application are dependent from claim 1 and have the same priority date as the filing date of the present application.  The present application is a CIP of Application No. 62/927,360 and not a CON.
The disclosure of the prior-filed application, Application No. 16/816,734, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1, lines 5-6, of the present invention states “wherein the helmet is configured to be connected to a lock ring with a releasably attached urine reservoir.”  The specification or drawings of Application No. 16/816,734, fails to provide adequate support or enablement for the claim limitation “a helmet” and “wherein the helmet is configured to be connected to a lock ring with a releasably attached urine reservoir.”  All claims of the present application are dependent from claim 1 and have the same priority date as the filing date of the present application.

Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Specifically, claim 5, dependent from claim 1, states “wherein the sheath is configured to be inverted into the reservoir.”  The term “inverted” is used once in the specification in para [0033] stating “Fig. 12 shows an inverted primary sheath embodiment.”  It is unclear to the examiner as to what is inverted when comparing Fig. 11 to Fig. 12.  The examiner will interpret the term “inverted” to mean inside out.
Specifically, claim 6, dependent from claim 1, states “wherein the second end of the first sheath and the second end of the second sheath comprise release outlets.”  However, claim 1 only has one sheath, a valve, a helmet and a lock ring with a reservoir.  It is not clear if the applicant means the second sheet to be the helmet.  The examiner will interpret this claim as if the second sheath is the helmet. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2012/0316522 A1), in view of Moss (US Patent 3,559,651), further in view of Sorensen (US 2013/0053804 A1).
Regarding claim 1,  Carter discloses a collection device (para [0034] teaches an external catheter attached to a collection device) comprising: an anchor (groin piece; para [0011], Fig. 1-10) designed to be secured near a pelvic area of a user (Abstract teaches the groin piece is anatomically shaped to a user’s pelvis and rests on the user’s pelvis), the anchor comprising a central opening (Fig. 1 illustrates the central opening of the groin piece); a sheath (removable tube, Abstract) having a proximal end and a distal end (Fig. 12 illustrates the removable tube has a proximal and distal end), the proximal end of the sheath designed to be in contact with and attached to the anchor around the central opening (Fig. 12 illustrates the proximal end of the sheath, removable tube, is designed to be in contact with the anchor around the central opening) and the distal end of the sheath comprising an opening (Fig. 15 and 16 illustrates the distal end of the sheath comprises an opening for attachment to a urine collection reservoir) with a valve (para [0015] teaches the device may be emptied into a toilet using a valve positioned at the bottom of the collection device as illustrated in Fig. 15) 
Carter is silent regarding the claim limitation a surrounding helmet with an aperture located at the opening.
However, Moss teaches a body-worn urinal including a helmet.  Col 1, ln 68- col 2, ln 5, and Fig. 4 teach a helmet, inner plastic bag A having a discharge outlet 15 at its lower end.  The inner bag A removes urine away from the user into the pouch B.  

Carter and Moss are silent regarding the claim limitation wherein the helmet is configured to be connected to a lock ring with a releasably attached urine reservoir.  However lock rings with a releasably attached urine reservoir has been well known in the art prior to the filing date of the present invention.
For example, Sorenson teaches a male urine collection device comprising a lock ring with a releasable attached urine reservoir.  Specifically, para [0154] states “In one embodiment of the second aspect of the present invention, the system for collecting urine from a male human being comprises a universal connector for connecting the attachment member to the urine container. In one embodiment of the second aspect of the present invention the universal connector is adapted to reversibly connect to and disconnect from the urine collecting system.” Collecting member 231 is a lock ring illustrated in Fig. 4c, 5b, 6c, 7-8, and 17a-17c.  The lock ring is connected to a releasably attached urine reservoir, urine container 151, as illustrated in Fig. 7-8.  The examiner is defining the ring around the top of connecting member 231 as the lock ring since an adhesive 251 may be placed on the bottom side of the ring to attach the sheath as illustrated in Fig. 8.  Alternatively, Carter teaches a lock ring may be placed on the bottom of the ring of the connecting member 231, substituting for the adhesive 251, to secure the sheath to the connecting member 231. The urine container 151 is adapted to reversibly connect to and disconnect from the urine collection system 100 allowing the urine container 151 to be emptied or replaced.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the collection device of Carter, modified by Moss, such that the helmet is configured to be connected to 

Regarding claim 2, dependent from claim 1, Carter and Sorensen are silent regarding wherein the valve is a flutter valve.  
However, Col 1, ln 68- col 2, ln 5, and Fig. 4, of Moss teaches the outlet 15 of chamber 14 operates as a flutter valve permitting the discharge of urine from the bag A into collection bag B but will not permit the back flow of urine from the urine collection bag B back to the bag A.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the collection device of Carter, modified by Moss and Sorensen, such that the valve is a flutter valve as suggested by Moss to permit the discharge of urine out of the bag but not permit the back flow of urine into the bag.

Regarding claim 4, dependent from claim 1, Carter and Moss are silent regarding the claim limitation wherein the reservoir comprises a valve.  
However, para [0144] of Sorensen teaches in one embodiment of the present invention the urine container comprises a one way valve allowing liquid to enter the container (reservoir), but not leave the container.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the collection device of Carter, Moss, and Sorensen, such that the reservoir comprises a one-way valve as suggested by Sorensen to allow liquid to enter the container, but not leave the container.



Regarding claim 6 (as best understood based on the 112 (b) rejection above), dependent from claim 1, Carter and Moss teach the claim limitation wherein the second end of the first sheath (removable tube, Abstract of Carter), and second end of the second sheath (helmet, inner bag A of Moss) comprise release outlets (Fig. 15 and 16 of Carter illustrates that the first sheath, removable tube, has a release outlet at its second end for urine collection and Fig. 15 of Moss illustrates that the helmet, inner bag A, has a discharge outlet 15 at its second end for the release of urine.  

Regarding claim 7, dependent from claim 1, Carter discloses the claim limitation wherein the anchor comprises is designed for attaching the sheath with a rim on the sheath (Fig. 12 and claim 12 illustrate the sheath, or tube, is attached to the anchor with the rim on the sheath.  

Regarding claim 8, dependent from claim 1, Carter discloses the claim limitation wherein the proximate end of the sheath is designed to be releasably attached to the anchor (para [0034] teaches the sheath, tube, is removeably attached to the flange and secured to the flange with a locking ring that is secured in the at least one indentation).  



However, the Abstract of Carter states “The external catheter includes a groin piece that is anatomically shaped to a user’s pelvis and rests on the user’s pelvis.”  Para [0011] teaches the groin piece is designed to be secured to the pelvic including by a strap or by an undergarment.   
An adhesive, strap and undergarment are means of securing an anchor to a user.  Prior to the date of the present invention, it would have been obvious to simply substitute one means of securing an anchor to a user (an adhesive) for another means for holding a sheath to a user (a strap) to obtain the predictable result of holding the anchor to the user. MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding claim 12, dependent from claim 1 Carter describes the claim limitation wherein the central opening of the anchor (groin piece; para [0011], Fig. 1-10) is designed to accommodate a penis (Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2012/0316522 A1), in view of Moss (US Patent 3,559,651), in view of Sorensen (US 2013/0053804 A1), further in view of Nielson (US 2005/0177133 A1). 
Regarding claim 3, dependent from claim 1, Carter, Moss, and Sorenson are silent regarding the claim limitation wherein the sheath comprises latex, polyurethane, polyisoprene, nitrile, lambskin, or a mixture thereof.  However, sheath made of latex for placement over a penis have been known long before the filing date of the present invention.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the collection device of Carter such that the sheath is made of latex as suggested by Nielson as a traditional material to make a sheath that is manufactured using a multi-step dipping process.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2012/0316522 A1), in view of Moss (US Patent 3,559,651), in view of Sorensen (US 2013/0053804 A1), further in view of Cheng (US 2004/0006321 A1). 
Regarding claim 9, dependent from claim 1, Carter, Moss, and Sorensen are silent regarding the claim limitation wherein the proximate end of the sheath is designed to be selectively detachable to the anchor using a Ziploc-type fastener.  However, zip-lock type fasteners have been use to hold a sheath to a penis well before the filing date of the present invention.
For example, Cheng teaches personal urine management systems for males comprising a sheath tube.  Para [0104] teaches the sheath tube is held in place on the penis by the means for securing, and wherein the means for securing the sheath comprises a zip-lock type fastener. Prior to the date of the present invention it would have been obvious to simply substitute one means of holder a sheath to a user (a zip-lock type fastener) for another means for holding a sheath to a user (a locking ring of Carter) to obtain the predictable result of holding the sheath to the user. MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2012/0316522 A1), in view of Moss (US Patent 3,559,651), in view of Sorensen (US 2013/0053804 A1), further in view of Goulter (US Patent 5,797,890) 
Regarding claim 10, dependent from claim 1, Carter, Moss, and Sorensen are silent regarding the claim limitation wherein the proximate end of the sheath (removable tube, Abstract)  is designed to be selectively detachable to the anchor (groin piece; para [0011], Fig. 1-10)  using a Velcro-type fastener.  However, Velcro-type fasteners have been used to secure a sheath to a penis well before the filing date of the present invention.
For example, Goulter teaches support devices for retaining a male urinary incontinence condom catheter onto a penis.  Col 2, ln 45-49 teaches an object, and advantage, of the invention is to provide a Velcro hook and loop band (around the penis) that can be readily adjusted.  Fig. 12 illustrates a Velcro band 56 attached around the sheath portion.  Both the Velcro band of Goulter and the locking ring of Carter are means of securing a sheath to a user.  Prior to the filing date of the present invention it would have been obvious to simply substitute one means of holder a sheath to a user (a Velcro band) for another means for holding a sheath to a user (a locking ring of Carter) to obtain the predictable result of holding the sheath to the user. MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PHILIP R WIEST/Primary Examiner, Art Unit 3781